tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org name of organization address name of address year xx org address employer_identification_number person to contact id number contact numbers voice fax uil certified mail - return receipt requested dear in a determination_letter dated date you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective date this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on you signed form 6018-a consent to proposed action agreeing june to the revocation of your exempt status under sec_501 of the code you have filed a taxable return on form 1120-pc u s property and casualty insurance_company income_tax return for the year ended december with us for future periods you are required to file form 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita lough director eo examinations department of the treasury internal_revenue_service ee tax_exempt_and_government_entities_division commerce street dallas tx date legend org name of organization address address of org year xx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of for your convenience an protest to the appeals_office and they will contact you envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination later years file the federal tax_return for the tax period s shown above with this agent in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough sunita lough director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a department of the treasury - internal_revenue_service name of taxpayer org 20xx explanation of items schedule no or exhibit year period ended legend org name of organization state name of state year xx issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org was formed in the state on january 19xx and follows the state laws of a mutual_insurance_company org petitioned for the formation of the association with the court the petition stated that mrs founder and mr founder petitioned the order of the court authorizing the establishment of this organization the petition was signed on january 19xx by a circuit judge the articles of association was filed on january 19xx the organization was the writing and insurance of burial protection certificates for the payment of funeral and burial expenses of its members as set out in the bylaws the principal office of the organization was to be in state would not have any capital stock it also stated that to organization it stated that the purpose of the by-laws also dated january 19xx stated the following e the objects and purposes for which this association is formed and the purposes for which it has been organized shall be to provide a plan for each member of this association for the payment of all or part of the funeral_expenses of such member or a plan for the furnishing or undertaking to furnish merchandise supplies and services or any other character of burial benefits to such member or a plan for the issuance of a certificate which provides for the payment of form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx e funeral benefits to such member in merchandise services or supplies including the services of funeral directors and embalmers any person who is in good health and not under the treatment of any physician nor confined in any institution for the treatment of a chronic disease may become a member of this association application form_1024 application_for recognition of exemption under sec_501 was the application stated that the date incorporated for the filed on november 19xx organization was january 19xx the purpose as stated in the application was the application org association collection of dues to provide fixed burial benefits also stated that of dues collected are paid to org for management services and that it is authorized by the state burial board on august 19xx the service issued a determination_letter to org granting tax exempt status under sec_501 there have been no other types of insurance and there has been no reinsurance the only type of insurance provided has been the burial certificates with a value of dollar_figure activity conducted by org payment of benefits are towards funeral_expenses at time of death at the end of 20xx org had certificates outstanding form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the year ending december 20xx based on the form_990 and annual_statement provided to the state burial board and the percentage of gross premiums to gross_receipts for the same year per notice_2006_42 form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org burial 20xx membership fees total membership fees dollar_figure dollar_figure dollar_figure interest dividend income total gross_receipts percentage- gross premium reinsurance income to gross_receipts dollar_figure an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately org was not involved in any court ordered liquidation or receivership during or 20xx form 886-arev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx schedule no or exhibit year period ended law and analysi sec_1 qualify for tax exempt status under internal does org revenue code irc sec_501 for the years beginning january 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 form 886-a cev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation of org during 20xx it was determined from the chart above that org did not qualify for tax exempt status for the years beginning january 20xx org did have gross_receipts of under dollar_figure and dollar_figure but was unable to meet either the or requirement section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- form 886-a crev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date org was not involved in a court ordered liquidation or receivership during 20xx therefore section e does not apply to this organization therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 if org beginning january 20xx what are the tax consequences does not qualify for tax exempt status for years since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org’s tax exempt status should be revoked for years org’s filing of the form_990 for 20xx was incorrect org beginning january 20xx should have filed form 1120-pc for years beginning january 20xx sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies - form 886-acrev department of the treasury - internal_revenue_service page -6- form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future form 886-acrev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx that the form 1120-pc is required org is allowed to make an election under sec_831 once the election is made it is effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 department of the treasury - internal_revenue_service form 886-a ceev page -8-
